Matter of Stuart v Wittner (2016 NY Slip Op 01755)





Matter of Stuart v Wittner


2016 NY Slip Op 01755


Decided on March 10, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 10, 2016

Tom, J.P., Andrias, Saxe, Kapnick, JJ.


483 2647/14 -6053

[*1]In re Robert Stuart, et al., Petitioners,
vHon. Bonnie G. Wittner, etc., et al., Respondents.


The Blanch Law Firm, New York (Ryan G. Blanch and Daniel L. Bibb of counsel), for Robert Stuart and Extension Software, petitioners.
Law Office of Parkman and White, New York (William White of counsel), for Susanne Stuart, petitioner.
Law Office of Jeffrey Chabrowe, New York (Jeffrey Chabrowe of counsel), for Patrick Read, petitioner.
Eric T. Schneiderman, Attorney General, New York (Michelle R. Lambert of counsel), for Hon. Bonnie G. Wittner, respondent.
Cyrus R. Vance, Jr., District Attorney, New York (Carey Ng of counsel), for Eric Seidel, respondent.

The above-named petitioner having presented an application to this Court praying for an order, pursuant to article 78 of the Civil Practice Law and Rules,
Now, upon reading and filing the papers in said proceeding, and due deliberation having been had thereon,
It is unanimously ordered that the application be and the same hereby is denied and the petition dismissed, without costs or disbursements.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 10, 2016
CLERK